This cause having been heretofore submitted to the Court upon the transcript of the record of the decree herein, and briefs of the respective parties, oral argument having been waived, and the record having been seen and inspected, and the court now being advised of its judgment to be given in the premises, it seems to the Court that there is no error in the final decree. It is therefore considered, ordered and adjuged by the Court that the said final decree of the Circuit Court of Sarasota County be, and the same is hereby affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.